DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on February 07, 2022.

Response to Arguments
Applicant’s amendments/arguments regarding claims 10-12 rejected under 35 U.S.C. 112(b) have been fully considered and found persuasive. Accordingly, claims 10-12 rejected under 35 U.S.C. 112(b) have been withdrawn in view of the new claim amendments filed on February 07, 2022.

Applicant’s amendments/arguments regarding claims 1-13 rejected under 35 U.S.C. 103 have been fully considered but found unpersuasive as explained below.

Applicant respectfully asserts that the cited prior art fails to disclose/teach a “generally annular Helmholtz resonator”.

The Examiner respectfully submits that the general well-known definition of a “Helmholtz resonator” is a rigid container (any constrained space volume nearly spherical/cylindrical in shape) of gas (e.g. air or any other gas or mixture of gas) with a small neck and open hole (or neck or port) in one end to emit sound (a specific frequency).
Accordingly, Shin (Figs. 2 and 3-4) discloses a resonator (1) with a duct (100) comprising open holes thru portions of the duct that are either converging or diverging (depending on the selected orientation) that are discrete neck portions along the complete duct (100).
Further on, with incorporation of WILMAN (Fig. 2) teachings, said neck portions with corresponding holes will not be destroyed. On the contrary, WILMAN (Fig. 2) teachings reinforce the structure of the “Helmholtz resonator”.

Drawings
5.         The drawings filed on February 07, 2022 are acceptable.

Specification
The disclosure objections because of the following informalities: reference character “24A” in Figure 13 not mentioned in the description, are withdrawn in view of the new drawings filed on February 07, 2022.

Disposition of Claims
Claims 1-13 are pending in this application.
Claims 1-13 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over (SHIN – EP 3647582 A1), in view of (WILMAN – FR 1251396 A).

With regard to claim 1, Shin (Fig. 2) disclose:
A resonator (1) for attenuating noise in a duct (100) delimiting an internal channel (inside volume of cover body 100) for the flow of a fluid according to a reference axis (longitudinal axis of cover body 100), the resonator comprising:
A generally annular compartment (plurality of noise attenuation spaces 120) extending around the internal channel (inside volume of cover body 100), the generally annular compartment forming a generally annular Helmholtz resonance cavity (one of noise attenuation spaces 120) and 
at least one orifice (332) forming a neck for connecting the generally annular Helmholtz cavity (one of noise attenuation spaces 120) with the flow channel (inside volume of cover body 100), 
the orifice (332) extending longitudinally in the circumferential direction along a circumference of the internal channel (inside volume of cover body 100), 
wherein the generally annular compartment (plurality of noise attenuation spaces 120) has an inner structure (320) with a revolution symmetry of the internal volume of the annular compartment (plurality of noise attenuation spaces 120) about the reference axis (longitudinal axis of cover body 100).

But Shin does not explicitly and/or specifically meet the following limitations: 
(A) wherein the compartment has an inner structure with a revolution asymmetry of the internal volume of the annular compartment
(B) an inner structure … adapted to generate a phase shift of an acoustic pressure wave propagating in the cavity relative to an acoustic pressure wave propagating in the channel

Regarding limitations (B) above, please note that claim 1 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations (B) as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s). This is apparent since Applicant describes this function as being a product of the inner structure comprising at least one radially protruding annular wall, and Shin’s inner structure (320) comprise radially protruding annular walls.

However, regarding limitation (A) above, WILMAN (Fig. 2) discloses a similar resonator/silencer where a passage of gases limited internally or externally by a wall of elastic material, supported over its entire length by a frame which may be constituted by a coil spring whose turns are spaced apart, by a helical wall surrounding a tube (WILMAN Second Paragraph). The use of a helical wall is to improve the dampening of high frequency noise.
It is noted that the helical walls of WILMAN are the required inner structure that have a geometry shaped so as to produce a revolution asymmetry of the internal volume of the annular compartment.
Further on, it is worth mentioning that Shin already have a compartment with an inner structure but said inner structure is symmetric in the circumferential direction (as explained above). WILMAN helical walls naturally are asymmetric in the circumferential direction.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the resonator of Shin incorporating a helical wall as taught by WILMAN to improve the dampening of high frequency noise.

With regard to claim 2, Shin in view of WILMAN disclose the resonator according to claim 1, and further on Shin also discloses:
wherein the orifice (332) is formed by an almost-circumferential or circumferential slot along the perimeter of the fluid flow channel (inside volume of cover body 100).

With regard to claim 3, Shin in view of WILMAN disclose the resonator according to claim 1, and further on Shin in view of WILMAN also discloses:
wherein the orifice has a radial thickness, designated by the height of the neck, this height of the neck being circumferentially variable.

With regard to claim 4, Shin in view of WILMAN disclose the resonator according to claim 1, and further on Shin in view of WILMAN also discloses:
wherein the neck comprises a horn between a throat to which the chamber is connected and a mouth open onto the flow channel, the shape of the horn defines an expansion function with its section increasing between the throat and the mouth, in particular a linear, exponential, conical or any function.

With regard to claim 5, Shin in view of WILMAN disclose the resonator according to claim 1, and further on Shin in view of WILMAN also discloses:
wherein the inner structure comprises at least one generally radially protruding annular wall and shaped so as to produce the revolution asymmetry.

With regard to claim 6, Shin in view of WILMAN disclose the resonator according to claim 5, and further on Shin in view of WILMAN also discloses:
wherein the annular wall is an annular rib protruding radially inwards the cavity axially delimiting a side of the orifice and having an inclination with respect to a radial plane orthogonal to the reference axis.

With regard to claim 7, Shin in view of WILMAN disclose the resonator according to claim 5, and further on Shin in view of WILMAN also discloses:
wherein the annular wall is an axial end wall of the chamber which extends obliquely at a non-zero angle a with a radial plane orthogonal to the reference axis.

With regard to claim 8, Shin in view of WILMAN disclose the resonator according to claim 1, and further on Shin also discloses:
a generally tubular insert member (200) around the reference axis (longitudinal axis of cover body 100) intended to be inserted inside the duct (100) which delimits, internally, the fluid flow channel (inside volume of cover body 100) and, externally, with the duct (100), a space comprising the annular compartment (plurality of noise attenuation spaces 120).

With regard to claim 9, Shin in view of WILMAN disclose the resonator according to claim 8, and further on Shin also discloses:
wherein the insert member (200) has a tubular intermediate portion (80) and end portions which are respectively convergent and divergent to and from the intermediate portion (80).

With regard to claim 10, Shin in view of WILMAN disclose the resonator according to claim 1, and further on Shin in view of WILMAN also discloses:
two respectively proximal and distal walls to axially close the cavity, the two walls being formed by a same continuous helical wall.

With regard to claim 11, Shin in view of WILMAN disclose the resonator according to claim 10, and further on Shin in view of WILMAN also discloses:
wherein the helical wall completes at least one turn.

With regard to claim 12, Shin in view of WILMAN disclose the resonator according to claim 10, and further on Shin in view of WILMAN also discloses:
wherein the helical wall delimits a closed helical volume in a winding direction of the helix by end walls.

With regard to claim 13, Shin in view of WILMAN disclose the resonator according to claim 1, and further on Shin also discloses:
a plurality of adjacent annular compartments (plurality of noise attenuation spaces 120) delimiting a plurality of adjacent resonator chambers (120) formed in the axial direction, each being connected to the flow channel by at least one communication orifice (332).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                                                                     
/GRANT MOUBRY/Primary Examiner, Art Unit 3747